After the decision of this court, reported in 14 8. O. 292, Judge Mackey passed an order restraining the sheriff of Lancaster county from putting James B,. Massey into possession of the lands which he had elected to take under his mother’s will. From that order this appeal was taken. Held, that Judge Mackey had misconstrued the opinion of this court, iii regarding the possession of *616this land as part of the statu quo intended to be preserved; that Massey’s right to the land was not questioned, nor was that portion of the Circuit decree which ordered the possession to be restored to him interfered with; that Massey’s right to the possession of this land has been fully adjudicated, and he should no longer be deprived of its enjoyment. OPINION by
July 21st, 1881.
Ernest Moore, for appellant. R. E. Allison, contra.
Simpson, C. J.,